Citation Nr: 1825693	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals, right-knee partial medial and lateral meniscectomy and chondroplasty of medial femoral condyle and lateral tibial plateau, to include as secondary to the service connected right-knee patellofemoral syndrome. 

2.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2003 to June 2003, from December 2003 to March 2005 and from March 2011 to February 2012.  His decorations include the Combat Action Badge. Evidence indicates he was recalled to active duty in March 2018.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in September 2015.  A transcript from this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  The objective medical evidence does not show that the Veteran's right-knee meniscus tear requiring surgery was caused by an in-service injury, arthritis has not been clinically established; the surgery residuals are not proximately due to or the result of his service-connected right-knee patellofemoral syndrome and it was not aggravated beyond its natural progression by his service-connected right-knee patellofemoral syndrome.  Arthritis was not shown within 1 year of separation.

2.  The objective medical evidence does not show that convalescence or home confinement was medically required for at least one month following the Veteran's September 2013 right-knee surgery and there were no severe post-operative residuals or an immobilization by cast of the types contemplated under 38 C.F.R. § 4.30.  The surgery was for a non-service connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals, right knee partial medial and lateral meniscectomy and chondroplasty of medial femoral condyle and lateral tibial plateau, to include as secondary to the service connected right-knee patellofemoral syndrome, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a temporary total rating for convalescence under 38 C.F.R. § 4.30 have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

The Veteran was afforded Compensation and Pension examinations in November 2012, January 2014 and September 2014, which produced findings pertinent to deciding the claims for service connection and temporary total evaluation.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran has asserted that the November 2012 VA examiner misdiagnosed his right-knee disorder and that subsequent VA examinations did not properly identify major joint damage.  The Board concludes that the record does not bear out these assertions and the examination reports clearly indicate that their findings and opinions address the claims and provide competent medical evidence sufficient for the Board to make a decision.  The Board's conclusion is discussed at greater length in the body of this decision.  38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends in the statements accompanying his July 2014 Notice of Disagreement and VA Appeals Form 9 and his September 2015 Board hearing testimony that he is entitled to direct service connection for post-operative residuals of right-knee surgery, as well as service connection secondary to his right-knee patellofemoral syndrome and service connection due to aggravation of his post-operative residuals of right-knee surgery beyond their natural progression by his service-connected right-knee patellofemoral syndrome.  He adds that he is entitled to a temporary total rating following that surgery on his service-connected right-knee patellofemoral syndrome.  The Veteran further contends that the November 2012 VA examiner misdiagnosed the Veteran's right-knee disorder as patellofemoral syndrome and failed to include an accurate assessment of the total joint damage.  He adds that the record from March 2011 through July 2014 indicates that his service-connected right-knee disability includes further damage to a major joint, which was not properly identified by a VA examination.

Medical Record

The Veteran's service treatment records (STRs) indicate that the Veteran's July 2002 enlistment examination shows "Normal' checked for lower extremities.  However, the enlistment examiner noted that the Veteran had had right-knee torn cartilage at age 17 and underwent a July 1999 pre-service operation for a right-knee arthroscopy and partial medial meniscectomy, as well as subsequent physical therapy.  The enlistment examiner recommended an orthopedic examination.  A "good" ortho consult was reported.  STRs reveal no further knee complaints until 2012.

In January 2012, an in-service Medical Examination and Duty Status at Fort Bliss noted the Veteran's history of bilateral knee pain, its gradual onset of symptoms with no trauma and further noted that "[s]ymptoms [are] aggravated when doing PT [physical training]."

While still in service in January 2012, the Veteran's chief complaints included bilateral knee pain.  Upon examination, pain was elicited by motion of the knees.  Further examination of the right knee revealed patella-demonstrated crepitus; tenderness on palpation; the knee showed full range of motion; pain was elicited by motion with flexion; tenderness was observed on ambulation; no effusion; no erythema; no warmth; the knee showed no deformity; patella was not shifted laterally; patella was not shifted medially; no tenderness on palpation at the joint line; no medial instability; no lateral instability; no anterior drawer sign was present; no posterior drawer sign was present; a McMurray test was negative; and the Veteran's gait and stance were normal.  Medication was prescribed for patellofemoral syndrome.   

Now separated from service in March 2012, the Veteran's knee x-rays revealed no evidence of fracture or significant degenerative change and were otherwise normal radiographs of both knees.  In August 2012, more x-rays were ordered after complaints of worsening bilateral anterior knee pain with weight bearing.  They revealed no evidence of fracture, dislocation, or significant degenerative change; no joint effusion present; no soft tissue abnormality identified; and showed normal radiographs of both knees.     

In February 2012, the Veteran presented at First Chiropractic Center with pain in his knees among his complaints.  The Veteran rated the intensity of the pain/symptoms of the bilateral knee region as a 1 on a scale of zero to 10 with zero being complete absence of symptoms and 10 being very severe or unbearable.  The Veteran described his pain as "aching."

Range of motion was assessed for the bilateral knee region with findings demonstrating movements with mild joint fixation.  The Veteran's diagnosis for his knees was somatic dysfunction, lower extremities.  Extremity adjustment for the knees included adjustment of the knee with hyper flexion, axial and toggle recoil.

In November 2012, the Veteran underwent a VA General Medical examination, which included a Knee and Lower Leg Disability Benefits Questionnaire (DBQ).  The November 2012 VA examiner re-stated the diagnosis the Veteran received in January 2012 of patellofemoral syndrome.

Initial range of motion measurements for the right knee shoe right-knee flexion (0 - 140) ending at 135 degrees.  Evidence of painful motion also began at 135.  No limitation of extension was noted for the right knee.  After repetitive use, flexion and extension results were the same.  

The November 2012 VA examiner detected functional loss as less movement than normal for the right knee and pain on movement for both knees.  The Veteran exhibited right-knee tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing indicated normal results for right-knee flexion and extension.  All joint stability tests indicated normal results.  There was no evidence of patellar subluxation/dislocation. 

However, the November 2012 VA examiner found no meniscal conditions or surgical procedures for a meniscal condition.   He further found the Veteran had not had a meniscectomy and does not have residual signs and/or symptoms due to a meniscectomy.  Moreover, he found the Veteran had not had arthroscopic or other knee surgery or residuals due to it.  No scars were detected and no assistive device was noted.  

Although imaging studies had been performed, no degenerative or traumatic arthritis had been documented and there was no x-ray evidence of patellar subluxation.  The November 2012 VA examiner particularly noted that the January 2012 x-rays were negative for degenerative arthritis.   

He noted additional findings of mildly positive patellar apprehension test on the right side and mild bilateral crepitus behind the kneecaps on repetitive flexion and extension of both knees.  Nonetheless, the November 2012 VA examiner concluded there was no functional impact of the Veteran's knee disorder on his ability to work.

After presenting with complaints of right medial knee pain in September 2013, an examination at Orthopedic Institute showed good range of motion, but small effusion and tenderness on the medial joint line.  X-rays revealed some early mild degenerative change in the medial compartment, but were otherwise unremarkable.   

However, a September 2013 MRI showed a torn medial meniscus.  Later in September 2013, the Veteran underwent a right-knee arthroscopic partial medial and lateral meniscectomy and a right-knee chondroplasty of medial femoral condyle and lateral tibial plateau at Sioux Falls Specialty Hospital, performed by his specialist from the Orthopedic Institute.  In these procedures torn tissue and loose bodies were removed, while surfaces were smoothed and the edges of the lesion stabilized.

An October 2013 follow-up examination showed good healing of his surgery; no sign of infection; good range of motion; no effusion; and the Veteran walking without a limp.  He was advised to resume normal activities gradually.  

An early October 2013 Physical Therapy evaluation at Orthopedic Institute noted that the Veteran reported that his knee is feeling better; he has less tightness; he had an improved gait pattern following examination; he progressed with the addition of "monsters" and a recumbent bike; and the Veteran reports initial tightness with use of bike, but this improves with use. 

An October 2013 physical therapy evaluation noted objective findings as follows:  The patient presents ambulatory with a slight antalgic gait pattern with no use of assistive devices or adaptive equipment.  The patient's right knee range of motion is 0-88 degrees with pain and tightness limiting his motion.  The patient does have moderate swelling noted in the right knee which may be affecting his ability to improve his range of motion.  The patient is able to easily elicit a good quad contraction but fatigues quickly with straight leg raise exercises.  The patient is able to achieve straight leg raise without extension lag.  The patient was instructed in use of compression sleeve to allow for decreased swelling in the knee as well as continued icing on a more consistent basis.  The patient was instructed on range of motion and strengthening exercises.  The patient was able to complete without increased pain symptoms.  

The Veteran was assessed with impaired functional use of the right lower extremity secondary to recent surgical procedure, resulting in pain, swelling, decreased range of motion, decreased strength, and difficulty with ambulation.

VA opinions followed in January 2014, in which the VA examiner first opined that the Veteran's right-knee cartilage injury/torn medial and lateral meniscus requiring surgery in September 2013 were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  He explained that, although there is evidence of knee pain noted during the Veteran's last period of active service and a November 2012 VA examination indicated that the diagnosis of bilateral patellofemoral syndrome was confirmed and felt to be the same condition that the Veteran had during service in January 2012, findings from the Veteran's September 2013 surgery show Grade 3 changes of medial femoral condyle and lateral tibial plateau cartilage damage as well as partial tears of the medial and lateral meniscus.

The January 2014 VA examiner further opined that it is less likely as not that the Veteran's current complaint of right knee cartilage injury/torn medial and lateral meniscus requiring surgery in September 2013 were related to his non-injury service-connected right-knee patellofemoral syndrome.  

He explained that patellofemoral syndrome refers only to pain along the anterior aspects of both knees and does not imply cartilage damage (chondromalacia) or arthritis; the Veteran's bilateral knee x-rays were negative for traumatic arthritis in January 2012; there is no evidence of injuries to his knees during his period of service or locking of his knees; there is no evidence of effusion; and there is also no evidence of chondromalacia of the patella on recent arthroscopic surgery in September 2013.   He concluded that, therefore, it is less likely as not that his service-connected bilateral patellofemoral syndrome "was the indication" for right-knee surgery in September 2013, which showed findings of cartilage damage medial femoral condyle and lateral tibial plateau, as well as frayed medial and lateral meniscus cartilage.   

A July 2014 examination at the Orthopedic Institute produced findings of right knee having 1+ effusion, good range of motion; pain with limits of flexion; no abnormal laxity; and there was some tenderness along the medial joint line.  X-rays showed mild to moderate degenerative change in the medial compartment with subchondral sclerosis with narrowing joint space and flattening of the femoral condyle with some osteophytes.  A neurological examination the same month found a normal nerve conduction study of bilateral lower extremities; normal H-reflexes to the soleus muscles on either side; and normal needle electromyogram (EMG) examination of bilateral lower extremities, including the related paraspinal muscles.  There was no electrical evidence of compressive right peroneal or tibial neuropathy in the lower extremity or of a right lumbosacral radiculopathy.

The Veteran's arthroscopy images were reviewed and showed that he had a large torn medial meniscus; "there is still a little bit" of a horizontal tear in the meniscus which was left because removing it would have necessitated a total meniscectomy; and the Veteran still has some articular cartilage on the medial femoral condyle that was debrided as well.  The treatment provider's impression was right knee with probably a symptomatic horizontal tear of the medial meniscus and early degenerative change.  The Veteran was given an injection in his right knee.   

In September 2014, the Veteran's file was reviewed for a VA DBQ medical opinion of his right knee.  To the opinion question of whether the Veteran's right-knee medial and lateral meniscal tear are at least as likely as not incurred in or caused by military service including the first manifestation being the complaint of knee pain during service, the September 2014 VA examiner opined that it is less likely as not that the right-knee disability was incurred in or caused by military service that occurred March, 1, 2011 to February 28, 2012 with first complaints of bilateral knee pain January 2012.  

He explained:  At the time of his general medical exam, the Veteran neglected to mention that he had a previous right-knee injury which required an arthroscopy and partial right-medial meniscectomy.  This is the same knee and the same condition that the Veteran is claiming service connection for.  An enlistment exam on July 30, 2002 notes that he had previous right-knee surgery but is declared medically sound for service (right knee is good per Orthopedic Institute consultation).

The September 2014 VA examiner further explained that the Veteran's service treatment records do not show that he had any aggravation of this condition because he was seen on January 11, 2012 with symptoms of anterior knee pain and findings for patellofemoral syndrome.  There was no evidence for cartilage injury and also no evidence for joint line tenderness then.  So, his findings of bilateral knee pain in service in 2012 were not consistent with a meniscal tear.  His STRs also clearly note that he did not have any history of trauma.  The veteran continues to have meniscal problems, as noted in his recent Orthopedic Institute notes in July 2014.

He added the following:  Symptoms of bilateral anterior knee pain that were noted in service in 2012 are not consistent with meniscal tear symptoms that he currently has.  There is no reported history of injury to his knees during his period of service during this time.  His bilateral knee tenderness was all anterior with good range of motion and no joint line tenderness.  A follow-up VA exam in November 2012 confirmed those findings.  The Veteran is claiming that he was incorrectly diagnosed in service.  The Veteran did not happen to mention a previous knee injury at age 17 or prior to service that affected his right meniscus or the very same condition that he has concerns about now as being service connected.  The Veteran's letter of disagreement states that the right-knee exam for compensation and pension purposes misdiagnosed his condition as patella femoral syndrome and failed to include an accurate assessment of the total joint damages.  Again, it should be brought up that he had a partial meniscectomy prior to his period of service.  Any medical opinion that is made should naturally include a review of all past medical records and his service treatment records.

The September 2014 VA examiner also opined that it is less likely as not that his right-knee medial and lateral meniscal tear was proximately due to or the result of the service connected right-knee patellofemoral syndrome.

He explained:  The findings for patellofemoral syndrome have been conceded as being service connected.  The exams during service and during his VA C&P examination showed that he had anterior knee pain, no joint line tenderness, and exam and history findings that were not consistent with meniscal damage during his period of service.  There was also no evidence of knee trauma, as noted in his STRs.

The September 2014 VA examiner further opined that it is less likely as not that his right-knee medial and lateral meniscal tear was aggravated beyond natural progression by his service- connected right-knee patellofemoral syndrome.

He explained:  The Veteran's STRs clearly note that there was no evidence of trauma to his knees during the specified time frame of period of service.  His exam findings are not consistent with a meniscal tear and further meniscal symptoms did not appear or were not documented until at least a year after his period of service.  STRs show complaints of bilateral knee pain and left hip pain on January 11, 2012 and January 27, 2012.  The note reports no trauma.  Pain is located in the anterior knee around and below the patella.  Pain is aggravated after prolonged standing or sitting and with lateral movement.  On exam, there was evidence of patellar crepitus of both knees.  There was no joint line pain and no instability.

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Aggravation of a nonservice-connected disease or injury will be established if an increase in severity of the nonservice-connected disease or injury is shown to be proximately due to or the result of a service-connected disease or injury and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The evidence must show (1) a current disability exists and (2) the current disability was the (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49   (1995).
Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  

Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Additionally, certain chronic diseases, including arthritis, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

The Board notes at the outset, as stated earlier, the Veteran has asserted that the November 2012 VA examiner misdiagnosed his right-knee disorder as patellofemoral syndrome and failed to include an accurate assessment of the total joint damages, as shown by the findings from treatment records.  The Board does not interpret those findings as supporting the Veteran's assertion.  For example, as indicated above, the Veteran's in-service January 2012 examination made the diagnosis of patellofemoral syndrome.  Moreover, the service examiner did not discern greater joint damage.  On the contrary, he noted full range of motion; no effusion; no erythema; no warmth; no deformity; the patella was not shifted laterally; the patella was not shifted medially; no tenderness on palpation at the joint line; no medial instability; no lateral instability; no anterior drawer sign was present; no posterior drawer sign was present; a McMurray test was negative; and the Veteran's gait and stance were normal.  The Veteran himself, when presenting at First Chiropractic Center in February 2012, rated his own pain at only a number 1 on a scale of 1 to 10.  When the Veteran complained of worsening bilateral anterior knee pain with weight bearing in March 2012, x-rays nonetheless revealed no evidence of fracture, dislocation or significant degenerative change; no joint effusion; no soft tissue abnormality; and were otherwise normal radiographs of both knees.  

The foregoing does not give indication of greater joint damage existing before the September 2013 surgery.  The November 2012 VA examiner's re-statement of the January 2012 diagnosis of patellofemoral syndrome was consistent with the findings upon treatment and examination in the record to that date.  It was approximately 10 months later in September 2013 that an MRI revealed a small tear in the medial meniscus, prompting surgery.  

Indeed, the January 2014 VA examiner used the above portion of the record to support his opinion that the torn meniscus requiring surgery was not caused by the in-service injury described by the Veteran.  He stated that the record up until September 2013 indicated the same condition as was diagnosed in January 2012.  Not until September 2013 did the record offer findings of the partial tears of the medial and lateral meniscus requiring surgery, thereby not providing evidence of a direct connection to the in-service injury.

Furthermore, the January 2014 VA examiner opined that the right-knee cartilage injury and torn meniscus requiring surgery was not secondary to the Veteran's service-connected patellofemoral syndrome, as the pain along the anterior aspects of both knees is not associated with the cartilage damage  of the torn meniscus and there is no evidence of injuries to the Veteran's knees during his period of service.

A set forth above, the September 2014 VA examiner opined that the Veteran's right-knee meniscal tear and surgery was less likely than not incurred in or caused by service, because, as noted in the Veteran's July 2002 enlistment examination, he had had a torn cartilage injury three years before entering service and had undergone an arthroscopy and partial right-knee meniscectomy.  Moreover, no findings of torn cartilage were made in his January 2012 in-service examination, no history of trauma was noted and only findings for patellofemoral syndrome were made, which are not consistent with a meniscal tear.  Additionally, he noted that, even with the Veteran's torn cartilage and surgery at age 17, the January 2012 in-service examination made no findings which pertained to it; nor did the November 2012 VA examination and the Veteran's current symptoms of meniscal tear are not consistent with findings prior to September 2013.      

The September 2014 VA examiner also opined that it was less likely as not that the right-knee meniscal tear was secondary to the Veteran's service-connected patellofemoral syndrome for the same reasons.  In-service examinations and the November 2012 VA examination showed that the Veteran had anterior knee pain and no joint line tenderness, history and findings during service were not consistent with meniscal damage and there was no evidence in service of trauma.

Nor did the September 2014 VA examiner opine that the current right-knee meniscus tear requiring surgery was aggravated beyond its natural progression by the service-connected patellofemoral syndrome.  Once again, he noted there were no findings of in-service trauma; examination findings were not consistent with a meniscal tear, findings of which did not appear until over a year after the Veteran's last period of service; and findings made in-service were consistent with patellofemoral syndrome. 

As stated above, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  Arthritis is included among the chronic diseases and must manifest within a year from separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, the medical evidence shows that, upon examination, findings of arthritis were not made until over 1 year after separation.  Specifically, the November 2012 VA examiner noted that, although imaging studies had been performed, no degenerative or traumatic arthritis had been documented, particularly noting the Veteran's January 2012 in-service x-rays were negative for degenerative arthritis.  The January 2014 VA examiner explained that the Veteran's patellofemoral syndrome refers only to pain along the anterior aspects of both knees and does not imply cartilage damage or arthritis.  He also observed that the Veteran's bilateral knee x-rays in January 2012 were negative for traumatic arthritis.  He added that there is also no evidence of chondromalacia of the patella (breakdown of the patella surface possibly leading to arthritis) on recent arthroscopic surgery in September 2013.   

Because of the lack of findings or imaging documentation of arthritis within 1 year of service, the presumption of service connection for a chronic disease, to include associated arthritis, is not available to the Veteran.

Temporary Total Evaluation as an Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Assignment of a temporary total rating is a rating issue, not a separate benefit, of the underlying claim for service connection. 38 C.F.R. §§ 4.29, 4.30.  The assignment of a temporary total rating requires that the Veteran be service-connected for the disability for which the temporary total rating is sought.  A temporary total rating cannot, as a matter of law, be granted for a disability for which service connection has not been granted.

Temporary Total Rating for Convalescence under 38 C.F.R. § 4.30.

The Veteran has stated his claim as entitlement to a temporary total evaluation, because of treatment for a service-connected condition requiring convalescence.

A total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. 38 C.F.R. § 4.30. In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).

"Convalescence" is defined as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, at 374 (28th ed. 1994)).  "Recovery" is defined as the act of regaining or returning toward a normal or healthy state.  Id. (citing Webster's Medical Desk Dictionary, at 606 (1986)).  The purpose of a temporary total convalescence evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Notations in the medical record as to the claimant's inability to work after surgery must be taken into account in the evaluation. 38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430 (1998).

The record does not provide evidence which demonstrates that at least one month of convalescence was required or that severe post-operative residuals warranting the assignment of a temporary total rating were present, such as incompletely healed surgical wounds; stumps of recent amputations; therapeutic immobilization of a joint; application of a body cast; or symptoms necessitating the use of wheelchair or crutches.  Furthermore, there is no evidence that the surgical procedure resulted in immobilization by cast, without surgery, of one major joint or more.  Finally, this treatment was not for a service connected disorder, so the benefit is not for application.

Conclusion 

The Board has carefully reviewed and considered the Veteran's September 2015 Board hearing testimony, as well as the statements accompanying his July 2014 Notice of Disagreement and his October 2014 VA Appeals Form 9.  These have helped the Board in understanding better the nature and development of the Veteran's disorders and how they have affected him.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that he is not competent to diagnose various orthopedic disorders of his knee or interpret accurately clinical findings which distinguish one disorder from the other, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to establish the connection of the Veteran's current disabilities to service-related events, injuries or illnesses or to determine their current level of severity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Consequently, for the reasons already stated and based on the findings and opinions of the November 2012, January 2014 and September 2014 VA examiners, the Board finds that the Veteran's right-knee meniscus tear requiring surgery was not caused by the in-service injury asserted by the Veteran, nor can service connection be presumed as a chronic disease associated with arthritis; it is not secondary to his service-connected right-knee patellofemoral syndrome and it was not aggravated beyond its natural progression by his service-connected right-knee patellofemoral syndrome.  Additionally, based on the objective medical evidence, the Board further finds convalescence or home confinement was not medically required for at least one month following the Veteran's September 2013 right-knee surgery and there were no severe post-operative residuals or an immobilization by cast of the types contemplated under 38 C.F.R. § 4.30; therefore, benefits may not be awarded under that regulation.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals, right-knee partial medial and lateral meniscectomy and chondroplasty of medial femoral condyle and lateral tibial plateau, to include as secondary to the service connected right-knee patellofemoral syndrome, is denied. 

Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


